Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1626
                       Lower Tribunal No. 19-32088
                          ________________


                               LK Hotel LLC,
                                 Appellant,

                                     vs.

                  1512 One Company, LLC, etc., et al.,
                             Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Oscar Rodriguez-Fonts, Judge.

     Bilzin Sumberg Baena Price & Axelrod LLP, and Melissa C. Pallett-
Vasquez, Raquel M. Fernandez and Desiree Fernandez, for appellant.

     Bernhard Law Firm PLLC, and Andrew J. Bernhard, for appellees.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.
      Appellant LK Hotel LLC seeks appellate review of a July 12, 2021

nonfinal trial court order granting a motion for partial summary judgment on

counts I and II of the complaint of Appellees 1512 One Company, LLC, et al.

In this dispute about hotel condominium charges, count 1 of Appellees’

complaint seeks a declaration that certain charges imposed by Appellant are

unlawful under Florida’s Condominium Act and the relevant condominium

declarations, while count II seeks to enjoin Appellant from imposing those

allegedly unlawful charges. We lack jurisdiction because the appeal is

premature, and therefore, sua sponte, 1 we dismiss the appeal.

      Appellant’s notice of appeal characterizes the challenged order as “a

nonfinal order granting Plaintiffs’/Appellees’ motion for partial summary

judgment seeking injunctive relief.” While Florida Rule of Appellate

Procedure 9.130(a)(3)(B) authorizes appellate review of nonfinal orders that

“grant, continue, modify, deny, or dissolve injunctions, or refuse to modify or

dissolve injunctions,” this rule does not provide jurisdiction to review an order

if further judicial effort is required before any injunction becomes effective.

Gleicher v. Claims Verification, Inc., 908 So. 2d 560, 561 (Fla. 4th DCA


1
  While neither party questioned this Court’s appellate jurisdiction to review
the challenged order, we have an independent duty in every case to
determine the existence of jurisdiction, and we must dismiss those cases for
which there is no jurisdiction. Bloomgarden v. Mandel, 154 So. 3d 451, 453
(Fla. 3d DCA 2014).

                                       2
2005). The challenged order explains the rationale for granting Appellees’

partial summary judgment motion, but the order does not enjoin any specific

conduct nor does it “describe in reasonable detail the act or acts restrained

without reference to a pleading or another document,” as Florida Rule of Civil

Procedure 1.610(c) requires of all injunctions.

        We view the challenged order as similar to the one unsuccessfully

appealed in City of Panama City v. Andina, Inc., 63 So. 3d 908, 908 (Fla. 1st

DCA 2011) (dismissing an appeal of an order granting a partial summary

judgment and concluding, “[t]he order does no more than grant a motion for

partial summary judgment on the counts in Appellees’ complaint seeking

injunctive . . . relief. The order does not enter judgment on those counts, nor

does the order direct [the Appellees] to take, or refrain from taking, any

action.”). As with the challenged order in City of Panama City, further judicial

effort is required to effectuate entry of an injunction.

        Appeal dismissed. 2




2
    We express no opinion on the merits of the appeal.

                                        3